Case 2:17-cv-00144-KS-MTP Document 100 Filed 10/24/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI

EASTERN DIVISION
ERICKA PEARSON, *
x
Plaintiff, *
%
vs. * CASE NO. 2:17-CV-144-KS-MTP
*
WAL-MART STORES, INC., d/baSAM’S.*

CLUB; SAM’S EAST, INC.; WAL-MART
ASSOCIATES, INC.; WAL-MART STORES
EAST, LP; AND JOHN DOES 1-3. *

%

%

Defendants. *

JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE
COME NOW the Plaintiff, ERICKA PEARSON, joined herein by the Defendants, WAL-MART
STORES, INC., SAM’S EAST, INC., WAL-MART ASSOCIATES, INC., and WAL-MART STORES
EAST, L.P., by and through their respective attorneys of record, and hereby stipulate to and request an
Order be entered dismissing all claims of Plaintiff against Defendants with prejudice, each party to bear

its own costs.

le fig | 14 LEA |

Date MATT NEWMAN

Williams, Newman, Williams, PLLC
Post Office Box 23785

Jackson, MS\39225

Counselifor Plaintiff \

 

0) lasy4
Date fp | W. PEMBLE DELASHMET
wpd@delmar-law.com
CHAD C. MARCHAND
com@delmar-law.com
MIGNON M. DELASHMET
mmd@delmar-law.com
Attorneys for Wal-Mart Stores, Inc., Same’s East, Inc.,
Wal-Mart Associates, Inc. and Wal-Mart Stores East, L.P.

 

1
